                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
RICHARD A. SCOTT,              :
                               :
          Petitioner,          :    Civ. No. 16-5294 (NLH)
                               :
     v.                        :    OPINION
                               :
PATRICK NOGAN,                 :
                               :
          Respondent.          :
______________________________:

APPEARANCES:
Richard A. Scott
East Jersey State Prison, No. 883564B
Lock Bag R
Rahway, NJ 07065
     Petitioner pro se

Patrick Daniel Isbill
Camden County Prosecutor’s Office
25 North Fifth Street
Camden, NJ 08102
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Richard A. Scott (“Petitioner”), a prisoner

presently incarcerated at East Jersey State Prison in Rahway,

New Jersey has filed a petition for a Writ of Habeas Corpus (the

“Petition”) pursuant to 28 U.S.C. § 2254.   (ECF No. 3.)

Respondent Patrick Nogan (“Respondent”) previously filed a

motion to dismiss the Petition on timeliness grounds, (ECF No.

7), which was denied without prejudice, (ECF No 8).   By order of

the Court, (ECF No. 8), Respondent thereafter filed a full and

complete answer to the Petition, (ECF No. 11).   Petitioner did
not file a reply.    The Petition is ripe for disposition.   For

the reasons stated below, the Petition will be dismissed as

untimely.

     I.     BACKGROUND

     Following a jury trial, Petitioner was convicted of first-

degree possession of a controlled dangerous substance with

intent to distribute, N.J. Stat. Ann. § 2C:35-5(b)(1); fourth-

degree resisting arrest, N.J. Stat. Ann. § 2C:29-2(a)(2); third-

degree unlawful possession of a weapon, N.J. Stat. Ann. § 2C:39-

5(b); and second-degree possession of a weapon during a

controlled dangerous substance offense, N.J. Stat. Ann. § 2C:36-

4.1(a).   (ECF No. 11-4, at 1.)    Petitioner was sentenced to an

aggregate 30-year term of imprisonment, subject to the No Early

Release Act, N.J. Stat. Ann. § 2C:43-7.2.     (Id.)

     Petitioner filed a direct appeal to the Superior Court,

Appellate Division, which affirmed his conviction and sentence.

State v. Scott, Indictment No. 07-08-2792, 2011 WL 709700 (N.J.

Super. Ct. App. Div. Mar. 2, 2011).     Petitioner filed a petition

for certification with the New Jersey Supreme Court, which was

denied on July 14, 2011.    State v. Scott, 23 A.3d 414 (N.J.

2011).

     Petitioner thereafter filed a petition for post-conviction

relief (the “PCR Petition”) in the Superior Court of New Jersey,

Law Division.    (ECF No. 11-13)   Although the PCR Petition was

                                   2
signed by Petitioner on August 18, 2011, it was not marked filed

by the Superior Court until January 20, 2012.    (See id. at 1-2.)

The trial court denied the PCR Petition on February 22, 2013.

(ECF No. 11-17.)   Petitioner filed a notice of appeal to the

Appellate Division on October 29, 2013.    (ECF No. 11-18.)    On

June 26, 2015, the Appellate Division denied Petitioner’s

appeal.   State v. Scott, A-0998-13T1, 2015 WL 3905016 (N.J.

Super. Ct. App. Div. June 26, 2015).    Petitioner filed a timely

petition for certification to the New Jersey Supreme Court,

which was denied on October 29, 2015.    State v. Scott, 124 A.3d

240 (N.J. 2015).

     On August 12, 2016, Petitioner filed the instant petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.      (ECF

No. 1.)   The Petition was administratively terminated on

September 6, 2016, based on Petitioner’s failure to sign or date

the Petition.   (ECF No. 2.)   A properly signed and dated

Petition was filed on September 26, 2016.    (ECF No. 3.)    In the

Petition, Petitioner claims that his counsel was ineffective by

failing to properly advise him during plea negotiations and by

failing to object to the admission of a lab report at trial.

(ECF No. 3, at 22-25.)

     This Court ordered Respondent to file an answer or move in

response to the Petition, (ECF No. 4), and Respondent thereafter

filed a motion to dismiss the Petition as untimely, (ECF No. 7).

                                  3
In an Order dated November 27, 2017, this Court denied without

prejudice Respondent’s motion to dismiss and ordered Respondent

to file a full and complete answer to the Petition.       (ECF No.

8.)   In his full and complete answer, Respondent re-raises his

argument in support of dismissal on timeliness grounds and

otherwise argues that the claims raised in the Petition lack

merit and should be denied.    (ECF No. 11.)

      II.   STATUTE OF LIMITATIONS ANALYSIS

      The governing statute of limitations under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) is found

at 28 U.S.C. § 2244(d), which states in relevant part:

      (1)   A 1-year period of limitation shall apply to
            an application for a writ of habeas corpus
            by a person in custody pursuant to a
            judgment of a State court. The limitation
            period shall run from the latest of-

            (A)   The date on which the judgment became
                  final by the conclusion of direct
                  review or the expiration of the time
                  for seeking such review . . .

      (2)   The time during which a properly filed
            application for State post-conviction or
            other collateral review with respect to the
            pertinent judgment or claim is pending shall
            not be counted toward any period of
            limitation under this subsection.

28 U.S.C. § 2244(d)(1)-(2); see also Jones v. Morton, 195 F.3d

153, 157 (3d Cir. 1999).

      Pursuant to § 2244(d), evaluation of the timeliness of a §

2254 petition requires a determination of, first, when the

                                   4
pertinent judgment became “final,” and, second, the period of

time during which an application for state post-conviction

relief was “properly filed” and “pending.”   The judgment is

determined to be final by the conclusion of direct review or the

expiration of time for seeking such review, including the

ninety-day period for filing a petition for writ of certiorari

in the Supreme Court of the United States.   See Gonzalez v.

Thaler, 132 S. Ct. 641, 653-54 (2012); Kapral v. United States,

166 F.3d 565, 570 (3d Cir. 1999).

     Here, Petitioner was sentenced on July 11, 2008.

Petitioner filed a timely direct appeal of his conviction and

sentence, which was decided by the Appellate Division on March

2, 2011.    Petitioner’s timely petition for certification to the

New Jersey Supreme Court was denied on July 14, 2011.

Petitioner did not file a petition for writ of certiorari to the

Supreme Court and, thus, his conviction became final ninety days

later on October 13, 2011.

     Normally, a properly filed application for post-conviction

relief will statutorily toll the AEDPA limitations period.     See

28 U.S.C. § 2244(d)(2).   Petitioner did file a PCR Petition; but

it is unclear as to the date on which it was properly filed.

The PCR Petition appears to have been signed and dated August

18, 2011.   However, the PCR Petition appears to not have been

marked “Filed” by the New Jersey Superior Court, Law Division

                                  5
until January 20, 2012.    An application for post-conviction

relief is properly field for the purpose of tolling the AEDPA

limitations period where it has been “submitted in accordance

with the state’s procedural requirements.”    Fahy v. Horn, 240

F.3d 239, 243 (3d Cir. 2001).    Thus, state law governs the

question of what date Petitioner’s PCR Petition was “properly

filed” for the purpose of tolling the statute of limitations.

See id. at 243-44.

     The New Jersey Supreme Court has not determined whether the

prisoner mailbox rule, which provides that a pro se prisoner’s

habeas petition is deemed filed the moment he delivers it to

prison officials for mailing, Houston v. Lack, 487 U.S. 266

(1988), applies to the filing of petitions for post-conviction

relief.   See Oliver v. Lee, No. L-6590-08, 2012 WL 1414081, at

*3 (N.J. Super. Ct. App. Div. Apr. 25, 2012). 1   Other courts in

this district have determined that under New Jersey law, a

petition for post-conviction relief is deemed filed when it is

received by the court.    See Briggs v. Nogan, No. 15-5727, 2018

WL 4589994, at *3 & nn.2–4 (D.N.J. Sept. 21, 2018); Prall v.

N.J. Dep’t of Corrs., No. 11-6355, 2014 WL 1745002, at *7 n.9

(D.N.J. Apr. 29, 2014); Mallard v. Bartkowski, No. 11-3442, 2013


1    See also State v. Culley, 595 A.2d 1098, 1099-1100 (N.J.
Super. Ct. App. Div. 1991) (finding PCR Petition was not
properly filed until stamped “received” by the court).


                                  6
WL 2481262, at *7 (D.N.J. June 10, 2013).   Accordingly, this

Court finds that the PCR Petition was properly filed under state

law on January 20, 2012 when it was marked “Filed.”   The statute

of limitations thus ran 100 days between the entry of the final

judgment of conviction and the filing of the PCR Petition. 2

     Petitioner’s PCR Petition was denied on February 22, 2013,

and his time to file an appeal expired on April 9, 2013.   See

N.J. Ct. R. 2:4-1(a)(2) (providing 45 days for an appeal).     The

limitations period thus started to run again on April 10, 2013,

the day after the time for filing an appeal of his denied PCR

Petition expired.   The statute of limitations did not begin to

toll again until Petitioner filed his out-of-time appeal to the

Appellate Division on October 29, 2013.   See Thompson v. Admin.

N.J. State Prison, 701 F. App’x 118, 124 (3d Cir. 2017) (citing

Fernandez v. Sternes, 227 F.3d 977, 979 (7th Cir. 2000) (holding

that “the right period of exclusion is all time between the


     2Even if this Court were to apply the mailbox rule to the
PCR petition, the Petition would still be time-barred. If the
Court were to find that the PCR Petition was properly filed on
August 18, 2011, the limitations period would not have run prior
to its filing because it did not begin to run until Petitioner’s
judgment of conviction because final on October 13, 2011. See
supra, at 5. The limitations period would, however, still have
run 202 days before Petitioner filed his PCR appeal, for the
reasons stated infra, and thus 163 days (365 – 202 = 163)
remained on the federal habeas statute of limitations when the
New Jersey Supreme Court denied certification on October 29,
2015. Under this approach, Petitioner’s time to file a habeas
petition would have expired on April 10, 2016, approximately
four months before Petitioner actually filed the Petition.
                                 7
filing of the request to excuse the default and the state

court’s decision on the merits (if it elects to excuse the

default)”)); Alvarenga v. Lagana, No. 13-4604, 2016 WL 3610156,

at *1 (D.N.J. July 1, 2016) (“When an out-of-time appeal is

filed, even if the appeal is accepted as properly filed by the

state appeals court, statutory tolling does not include the

period between the expiration of time to appeal and when the

appeal was actually filed.”), aff'd sub nom Alvarenga v. Admin

N. State Prison, No. 16-3538, 2016 WL 9631331 (3d Cir. Dec. 14,

2016)(denying certificate of appealability); Smith v. Holmes,

No. 13-1876, 2016 WL 1464649, at *1 (D.N.J. Apr. 14, 2016)

(“[W]hen an untimely appeal is filed—even if the appeal is

accepted as properly filed by the state appeals court—statutory

tolling does not include the period between expiration of the

time to appeal and when the appeal was actually filed.”).    Thus,

202 more days of his limitations period elapsed from the

expiration of his time to file an appeal until Petitioner

actually filed his PCR appeal on October 29, 2013.

     The statute of limitations was again tolled during the

pendency of the PCR appeal and Petitioner’s timely filed

petition for certification to the New Jersey Supreme Court.    The

limitations period began to run again the day after the New

Jersey Supreme Court denied review on October 29, 2015.    At that

point, 63 days (365 – (100 + 202) = 63) remained on the federal

                                8
habeas statute of limitations, which expired on or about January

1, 2016.   Petitioner did not file the instant petition until

August 30, 2016.   Accordingly, the Petition is time-barred

unless Petitioner can demonstrate extraordinary circumstances to

justify equitable tolling of the limitations period.

     In Holland v. Florida, the Supreme Court held that AEDPA's

one-year limitations period is subject to equitable tolling in

appropriate cases, on a case-by-case basis. 560 U.S. 631, 649–50

(2010); Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013).     A

litigant seeking equitable tolling bears the burden of

establishing two elements: “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way.” Holland, 560 U.S. at 649 (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)); see also Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d Cir.

2013).

     The diligence required for equitable tolling is reasonable

diligence, not maximum, extreme, or exceptional diligence.

Holland, 560 U.S. at 653.   “This obligation does not pertain

solely to the filing of the federal habeas petition, rather it

is an obligation that exists during the period appellant is

exhausting state court remedies as well.” LaCava v. Kyler, 398

F.3d 271, 277 (3d Cir. 2005); see also Alicia v. Karestes, 389

F. App'x 118, 122 (3d Cir. 2010) (holding that the “obligation

                                 9
to act diligently pertains to both the federal habeas claim and

the period in which the petitioner exhausts state court

remedies”).   Reasonable diligence is examined under a subjective

test, and it must be considered in light of the particular

circumstances of the case. See Ross, 712 F.3d at 799; Schlueter

v. Varner, 384 F.3d 69, 74 (3d Cir. 2004) (“Due diligence does

not require the maximum feasible diligence, but it does require

diligence in the circumstances.” (internal quotation marks and

citations omitted)).

     The court also must determine whether extraordinary

circumstances exist to warrant equitable tolling. “[G]arden

variety claim[s] of excusable neglect” by a petitioner's

attorney do not generally present an extraordinary circumstance

meriting equitable tolling. Holland, 560 U.S. at 651 (citations

omitted); see also Merritt v. Blaine, 326 F.3d 157, 168 (3d Cir.

2003).   Rather, equitable tolling can be triggered only when

“the principles of equity would make the rigid application of a

limitation period unfair, such as when a state prisoner faces

extraordinary circumstances that prevent him from filing a

timely habeas petition and the prisoner has exercised reasonable

diligence in attempting to investigate and bring his claims.”

LaCava, 398 F.3d at 275–76 (citation omitted); see also Jenkins,

705 F.3d at 89 (holding that equitable tolling should be applied

sparingly, and only when the “principles of equity would make

                                10
the rigid application of a limitation period unfair” (quoting

Munchinski v. Wilson, 694 F.3d 308, 329 (3d Cir. 2012)).

     Indeed, extraordinary circumstances have been found only

where: (a) the respondent has actively misled the plaintiff, (b)

the petitioner has in some extraordinary way been prevented from

asserting his rights, (c) the petitioner has timely asserted his

rights mistakenly in the wrong forum, or (d) the court itself

has misled a party regarding the steps that the party needs to

take to preserve a claim. See Brinson v. Vaughn, 398 F.3d 225,

230 (3d Cir. 2005).   Nevertheless, it must be restated that,

even where extraordinary circumstances do exist, “[i]f the

person seeking equitable tolling has not exercised reasonable

diligence in attempting to file after the extraordinary

circumstances began, the link of causation between the

extraordinary circumstances and the failure to file is broken,

and the extraordinary circumstances therefore did not prevent

timely filing.” Brown v. Shannon, 322 F.3d 768, 773 (3d Cir.

2003) (quoting Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir.

2000)).

     In his habeas petition, Petitioner gives no explanation for

the delay in bringing his state PCR petition or filing his PCR

appeal, or his delay in filing the instant habeas action, which

would allow this Court to consider equitable tolling.

Accordingly, the petition will be dismissed with prejudice as

                                11
untimely.

     III. CERTIFICATE OF APPEALIBILITY

     The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.”    28 U.S.C. § 2253(c)(2).

This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the Petition is correct.

     IV.    CONCLUSION

     For the above reasons, the § 2254 habeas petition is

dismissed with prejudice, and a certificate of appealability

will not issue.    An appropriate Order follows.



Dated: March 26, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 12
